 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10       LE’TAXIONE,
                                                              CASE NO. 3:19-cv-05251-BHS-JRC
11                                 Plaintiff,
                                                              ORDER DENYING MOTION FOR
12                 v.                                         RECONSIDERATION
13       CHRISTOPHER BABCOCK, et al.,

14                                 Defendants.

15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights action to United States

17 Magistrate Judge J. Richard Creatura. See Dkt. 3. Before the Court is plaintiff’s motion for

18 reconsideration of this Court’s order denying plaintiff’s motion to appoint counsel. See Dkt. 8.

19          The undersigned denied plaintiff’s motion to appoint counsel because he had failed to

20 establish a likelihood of success on the merits and because the facts and legal issues did not

21 appear unusually complex such that plaintiff could not articulate his claims pro se. See Dkt. 6, at

22 2.

23

24 ORDER DENYING MOTION FOR
     RECONSIDERATION - 1
 1           Motions for reconsideration are disfavored under the Local Rules. See Local Civil Rule

 2 7(h). “The Court will ordinarily deny such motions in the absence of a showing of manifest error

 3 in the prior ruling or a showing of new facts or legal authority which could not have been

 4 brought to its attention earlier with reasonable diligence.” Id. To determine whether the

 5 exceptional circumstances that merit the appointment of counsel exist, the Court must evaluate

 6 “both ‘the likelihood of success on the merits [and] the ability of the [plaintiff] to articulate his

 7 claims pro se in light of the complexity of the legal issues involved.’” Wilborn v. Escalderon,

 8 789 F.2d 1328, 1331 (9th Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.

 9 1983)).

10           Plaintiff challenges this Court’s finding that exceptional circumstances did not exist and

11 argues that this Court should reconsider its ruling on the basis that (1) he is a layman to the law,

12 (2) the complexity of the case and developing the issues at trial will require skill in cross

13 examination and gathering evidence, (3) his claims have merit, (4) he lacks legal library access,

14 and (5) he is being transferred back to the same corrections center where he alleges that the

15 constitutional violations occurred. See Dkt. 8, at 1.

16           Regarding argument (1), lack of legal training is a circumstance common to most

17 plaintiffs requesting the appointment of counsel and is not an “exceptional circumstance.” See

18 Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir. 1990). The Court previously

19 considered plaintiff’s arguments (2) and (3), which plaintiff made in support of his motion to

20 appoint counsel (see Dkt. 2, at 13), and plaintiff fails to point to new facts or legal authority that

21 he could not have presented earlier. Although the Court notes that since plaintiff requested

22 reconsideration, the Court has directed plaintiff to serve the amended complaint (see Dkt. 9),

23

24 ORDER DENYING MOTION FOR
     RECONSIDERATION - 2
 1 nevertheless, at this early stage, plaintiff has still failed to establish a likelihood of success on the

 2 merits.

 3           Regarding (4), plaintiff fails to establish manifest error on the basis of limited library

 4 access because this is neither a fact that plaintiff was unable to present earlier nor an exceptional

 5 circumstance. Finally, regarding (5), plaintiff makes no argument—nor is there anything in the

 6 record—to support that his transfer back to the institution that allegedly violated his

 7 constitutional rights will render his claims more likely to succeed or make him less able to

 8 articulate his claims in light of the complexity of the legal issues involved.

 9           Plaintiff’s motion for reconsideration (Dkt. 24) is DENIED.

10           Dated this 20th day of June, 2019.

11

12
                                                            A
                                                            J. Richard Creatura
                                                            United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24 ORDER DENYING MOTION FOR
     RECONSIDERATION - 3
